The Chancellor.
The case is not essentially changed in any of its material aspects, touching the rights of the lien-holders, by the evidence adduced before the master.
The master reports that the rolling mill tract and the steel furnace tract are separate and distinct tracts, lying about one eighth of a mile from each other, and separated entirely by the land of a third person, though for many years past *158they have been owned by the same owner. That upon the rolling mill tract are situated the rolling mill, forge, coal-house, blacksmith’s shop, and the building used as an office; and on the steel furnace tract are situated the steel furnace, the steel furnace dwelling-house, and the canal basin and dock.
The lien claim of Sayre describes the three principal buildings on the rolling mill tract and one building on the steel furnace tract, and claims a lien upon all the buildings upon both tracts, but without apportioning his claim, or specifying the amount of materials furnished for each building, or for the buildings upon each separate tract.
The question is thus distinctly presented, whether a lien claim, purporting to be filed under the provisions of the statute, including several separate buildings erected upon separate and distinct pieces of land, is a valid claim and within the requirements of the law.
I do not see upon what principle the claim can be sustained, if any regard be had to the letter, spirit, or policy of the act, to the rights of the land owner, or to the just claims of other encumbrancers. The arguments by which the claim is sought to be sustained, if their validity be admitted, will not permit the court to stop short of declaring that the claims of this highly favored and meritorious class of creditors, is of so high a charactor that it attaches at once to all the real estate of the land owner, whatsoever and wheresoever it may be. The real design of the law will be most effectually attained by a faithful observance of its plain provisions. The statute in terms restricts the lien to the building, for the erection and construction of which the work was done or the materials furnished, and to the land on which the same is erected. The first section of the act declares that every building shall be liable for the payment of any debt contracted and owing for labor performed, ór materials furnished, for the erection and construction thereof, which debt shall be a lien on such, building, and on the land whereon it'stands, including the lot or curtilage whereon the same is erected. Nix. Dig. 524. *159Almost every provision of the statute embodies the same idea. It limits the lien to the building, for the erection and construction of which the debt was contracted, and the land whereon it stands. The idea appears to be inseparably interwoven with the whole fabric and texture of the statute. The policy of the law rests upon the same idea, viz. to recompense the mechanic or materialman the value of the work done, or materials furnished, in the construction of the building whose value he has contributed to increase. And in the French law, the architects, masons, and others employed in building, are privileged creditors only to the amount of the increased value resulting from the work which they have done. Code Napoleon, Art. 2103.
It appears to me that the insuperable objection to permitting a lien for materials furnished for several buildings to be included in one claim, with no specification of the amount furnished for each, is, that it enables the lienholder to shift the encumbrance fit his pleasure, and to place the bulk of the claim upon any building, to an amount far exceeding the value contributed to such building, in contravention of the plain terms and manifest policy of the statute, and in derogation of the rights of other parties. If the property all continued in the hands of the same owner, the practical effect of such practice, though it might prove embarrassing, might not be either unjust or oppressive. But when it is borne in mind that in most cases, as in the present, where there is a contest for priority of encumbrances, the original owner is insolvent or not interested in the result, and that the contest is between the lienholders themselves, or between them and equally meritorious classes of creditors, it is difficult to see how the practice can be permitted, consistently with law or with justice. The phraseology of the early lien law of Bennsylvania, passed on the seventeenth of March, 1806, was by no means so explicit and unequivocal as our present law. An attempt was made under the provisions of that act to fix a joint lien upon three houses, built at the same time by the same agent, though owned by different persons. Chief *160Justice Tilghman, in delivering the opinion of the court, said: “ The expressions in this act of assembly are so far from, being clear in favor of a joint lien that they must be twisted and tortured to make them bear the appearance of it.” He refused so to construe the act, and held that the joint claim was unauthorized, and consequently there never was a lien. Gorgas v. Douglas, 6 Serg. & R. 512. The opinion was confined in terms to the case of a lien upon several houses owned by several persons, though most of the reasoning of the eminent judge will be found equally applicable to the case of several houses owned by the same person. The question gave rise to much conflict of opinion. It was subsequently held in Pennock v. Hoover, 5 Rawle 291, that where the adjoining buildings were owned by different persons, and erected under a general request, the mechanic or material-man might file his claim against all the houses jointly, or he might apportion it among them and file a separate claim. The legislature, by the act of 1831, to remove the doubts which existed touching the construction of the law, authorized 'a joint lien tó be filed by the materialman on adjoining buildings. But the inconveniences, not to say the consequent injustice of the practice, was such that the legislature, by the act of 1836, required the materialman who files a joint lien upon several buildings, to specify the amount which he claims to be due on each building, or in default thereof his claim should be postponed to other lien creditors. The provisions of the last act were applied and enforced in Thomas v. James, 7 Watts & Serg. 381.
The plain language of our statute is too clear to admit of being (in the emphatic language of Chief Justice Tilghman) thus twisted and tortured. And if it would admit of it, the experience of our sister state may serve as a warning against suffering judicial construction, even in pursuit of a fancied good, to move in advance of clear legislative enactment. But the filing of a joint lien, both by judicial construction and express legislation in Pennsylvania, has been limited to adjoining houses erected together upon the same block. It has *161never been extended to separate blocks; and a lien filed against distinct blocks of buildings separated by streets, is held null and void upon its face. Young v. Chambers, 3 Harris 267; Goepp v. Garteser, 11 Casey 130.
A claim filed upon separate buildings and upon distinct lots of land, without apportioning the claim and designating specifically the amount claimed upon each, is not a compliance with the statute, and must be postponed to the claims of other encumbrancers. The case does not call for the decision of the question, whether the lien would have been valid if all these buildings had been upon the same tract, and no decisive opinion is intended to be expressed upon that point. It was stated upon the argument, that that question has been passed upon by the Chief Justice, and other Justices of the Supreme Court at the Circuits. I apprehend it will be found that those decisions apply only to the cases where the buildings are within the same curtilage, and mere appurtenances of the main building, so that a lien upon the main building would of necessity include the others. But I purpose hazarding no opinion which may conflict with any deliberately expressed opinion of the Justices of the Supreme Court; regarding it as highly important, that upon the construction of a statute so widely operative, practitioners should not be embarrassed, and the rights of parties prejudiced by conflicting judicial opinions.
The lien claims of Freeman Wood and of Stephen Lyon, are not among the papers placed in the hands of the court. It was, however, stated upon the argument and understood to be admitted, that they are both joint liens upon different buildings upon both lots, and are open to the same objection as Sayres’ claim. The objection is not remedied by the fact reported by the master in regard to one of the claims, that by the evidence he is enabled to apportion the claim between the different buildings in proportion to the value of the materials used in the construction of each of them. The radical objection is that the claim was not filed according to the requirement of the statute, and constitutes, therefore, *162under the-provisions of the law, no -encumbrance upon the premises. Nor does the fact that judgment at law is entered upon the lien—the lien claim not having been filed pursuant to the statute—give it any priority in payment, or advantage over liens upon which judgment has not been rendered. The order of priority of the encumbrances is in no wise affected by the judgment to enforce the lien.